Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 1 of 48




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

   (1) ARTHUR COPELAND,                               )
   (2) DAVID BRANDON SPURGIN,                         )
   (3) BRAD MCGAHEY,                                  )
   (4) BRANDON MILLS,                                 )
   (5) NATHAN TAYLOR,                                 )
   (6) JASON BAKER,                                   )
       Individually and on behalf of all others       )
       similarly situated                             )
                                                      )
      and                                             )
                                                      )
   (7) STANLEY SHANE ALEXANDER,                       )
   (8) KEITH ALSPAUGH,                                )
   (9) PABLO ANGELES,                                 )
   (10) DAVID BANKS,                                  )
   (11) CRAIGORY BLUE,                                )   CASE NO. 17-CV-00564-TCK-JFJ
   (12) JESSE BROWN,                                  )   (PROPOSED CLASS ACTION)
   (13) CODY BUMPAS,                                  )   ATTORNEY LIEN CLAIMED
   (14) CALEB BYRD,                                   )   JURY TRIAL DEMANDED
   (15) RYAN COLE,                                    )
   (16) STEVE COOK,                                   )
   (17) JOE COTRONE,                                  )
   (18) RYAN DORLAND,                                 )
   (19) PATRICK DOYLE,                                )
   (20) JOSH FORAN,                                   )
   (21) KENNETH GENTRY,                               )
   (22) JOHNNY GILMORE,                               )
   (23) RAPHAEL GRAJEDA,                              )
   (24) CHARLES GREENHAW,                             )
   (25) MICHAEL GREENHAW,                             )
   (26) CLINTON HARMS,                                )
   (27) MICHAEL HARPER,                               )
   (28) MICHAEL HARRELL,                              )
   (29) JACKIE JOHNSON,                               )
   (30) JARRET JONES,                                 )
   (31) IKAIKA KAMAI,                                 )
   (32) CALEB KLEIER,                                 )
   (33) MARQUIS LUCKEY,                               )
   (34) MICHAEL MCCARTNEY,                            )
   (35) TERRY MCCRACKEN,                              )
   (36) DEXTER MACKAY,                                )
   (37) CLINTON MEYER,                                )
   (38) JASON MIQUELI,                                )



                                                  1
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 2 of 48




   (39) DWAYNE MOSS                                      )
   (40) ROBERT NASHERT,                                  )
   (41) BOBBY NICHOLES,                                  )
   (42) SHANE O’NEAL,                                    )
   (43) TRAVIS OWENS,                                    )
   (44) BRIAN PEARSON,                                   )
   (45) CHARLES RICKMAN,                                 )
   (46) THOMAS RICO,                                     )
   (47) GILBERT SANDERS, JR.,                            )
   (48) TITUS STATON,                                    )
   (49) NATHAN TURNER,                                   )
   (50) JASON VALLANDINGHAM,                             )
   (51) JERRY WALL,                                      )
   (52) MICHAEL WELGE
   (53) DANIEL WEST,                                     )
   (54) DE’UNDRE WOODARD,                                )
   (55) MICHAEL WYCHE,                                   )
        Individually                                     )
                                                         )
                           Plaintiffs,                   )
                                                         )
   v.                                                    )
                                                         )
   (1) C.A.A.I.R., Inc., a domestic not for profit       )
   corporation,                                          )
   (2) SIMMONS FOODS, INC., a foreign for                )
   profit business corporation,                          )
   (3) SIMMONS PET FOOD, INC.,                           )
   (4) JANET WILKERSON,                                  )
   (5) DON WILKERSON,                                    )
   (6) LOUISE DUNHAM,                                    )
   (7) JIM LOVELL.                                       )
                                                         )
                            Defendants.                  )


                                  THRID AMENDED COMPLAINT

          COME NOW Plaintiffs, Arthur Copeland, David Brandon Spurgin, Brad McGahey,

   Brandon Mills, Nathan Taylor, and Jason Baker (“Proposed Class Representatives”), and on

   behalf of all those similarly situated (“Putative Class Members”), and further, the remaining

   Plaintiffs, on their individual behalves, (collectively with Proposed Class Representatives




                                                     2
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 3 of 48




   hereinafter “Named Plaintiffs”)(Named Plaintiffs and Proposed Class Members collectively

   referred to as “Plaintiffs”) by and through their counsel of record, pursuant to Order of the Court

   (Dkt. 180), and for their Third Amended Complaint against the above-listed Defendants, state as

   follows:

                                          I. INTRODUCTION

          1.      Defendants conspired to profit from a vulnerable workforce under the guise of

   providing alcohol and drug counseling and rehabilitation services to Named Plaintiffs and

   Putative Class Members.

          2.      Named Plaintiffs performed taxing, manual labor for Defendants in poultry and

   pet food processing plants.

          3.      Defendants failed to pay Named Plaintiffs and Putative Class Members any

   compensation whatsoever for the work they performed, in violation of state and federal law.

          4.      Instead, Defendants only “payment” to Named Plaintiffs and Putative Class

   Members consisted of daily bologna sandwiches and a bunkbed in a cramped, unsanitary dorm

   room. In short, Defendants established and maintained a labor camp designed to generate profit

   and business advantages based on the exploitation of vulnerable young men.

          5.      Defendants’ conduct constitutes unjust enrichment, and violations of the Fair

   Labor Standards Act (“FLSA”), the Racketeer Influenced and Corrupt Organizations Act

   (“RICO”), the Oklahoma Protection of Labor Act, the Oklahoma Minimum Wage Act, Arkansas

   minimum wage and overtime law, Missouri minimum wage and overtime law, Oklahoma’s

   Human Trafficking statutes, and the Trafficking Victims Protection Reauthorization Act

   (“TVPRA”).

          6.      Named Plaintiffs, individually, and Proposed Class Representatives, on behalf of




                                                   3
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 4 of 48




   themselves and the Putative Class Members, seek to recover all unpaid minimum and overtime

   wages as a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure. Proposed

   Class Representatives also seek equitable relief on behalf of current and future employees of

   Defendants to prohibit such illegal conduct in the future.

          7.      Named Plaintiffs also seek to recover, for their own individual behalf, all unpaid

   minimum and overtime wages and for the full value of their losses, including but not limited to

   personal injury, pain and suffering, emotional distress, punitive damages, and other losses

   suffered as a proximate result of Defendants' conduct, and reasonable attorneys' fees and costs.

                           II.     PARTIES, JURISDICTION & VENUE

          8.      Named Plaintiffs and the Putative Class Members are current or former

   employees of Defendants who work or worked at Simmons Foods, Inc.’s (“Simmons”) and/or

   Simmons Pet Food, Inc.’s (“Simmons Pet Food”) facilities in Oklahoma, Arkansas, and Missouri

   while residing at Christian Alcoholics and Addicts in Recovery’s (“C.A.A.I.R.” or “CAAIR”)

   dormitories, located in Jay, Oklahoma .

          9.      Plaintiff Arthur Copeland (“Copeland”) is a resident of Oklahoma and was a

   resident at CAAIR from January 11, 2016 to July 14, 2016. Copeland seeks to be named a class

   representative for the Rule 23 Class.

          10.     Plaintiff David Brandon Spurgin (“Spurgin”) is a resident of Oklahoma and was a

   resident at CAAIR from approximately March 20, 2014 to September 15, 2014. Spurgin seeks to

   be named a class representative for the Rule 23 Class.

          11.     Plaintiff Brad McGahey (“McGahey”) is a resident of Oklahoma and was a

   resident at CAAIR from approximately April 2010 to June 2010. McGahey seeks to be named a

   class representative for the Rule 23 Class.




                                                    4
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 5 of 48




            12.   Plaintiff Brandon Mills (“Mills”) is a resident of Oklahoma and was a resident at

   CAAIR from February 2017 to November 2017. While at CAAIR, Mills worked at Simmons

   Foods in Decatur, AR. Mills seeks to be named a class representative for the Rule 23 Class.

            13.   Plaintiff Nathan Taylor (“Taylor”) is a resident of Oklahoma and was a CAAIR

   client from February 2017 to October 2017. While at CAAIR, Taylor worked for Simmons

   Foods in Southwest City, MO. Taylor seeks to be named a class representative for the Rule 23

   Class.

            14.   Plaintiff Jason Baker (“Mr. Baker) is a resident of Oklahoma and was a resident at

   CAAIR from February 29, 2016 to November 2016. While at CAAIR, Mr. Baker worked at

   Simmons Foods in Jay, OK from approximately September 2016 to November 2016 in the night

   sanitation department. For the remainder of his time at CAAIR, Mr. Baker was forced to work at

   other private businesses in Oklahoma and on the CAAIR grounds in Jay, OK. Baker seeks to be

   named a class representative for the Rule 23 Class.

            15.   Stanley Shane Alexander, Keith Alspaugh, Pablo Angeles, David Banks, Jesse

   Brown, Craigory Blue, Cody Bumpas, Caleb Byrd, Steven Cook, Joe Cotrone, Ryan Dorland,

   Patrick Doyle, Josh Foran, Kenneth Gentry, Johnny Gilmore, Charles Greenhaw, Michael

   Greenhaw, Clinton Harms, Michael Harper, Michael Wayne Harrell, Jackie Johnson, Jarret

   Jones, Ikaika Kamai, Caleb Kleier, Marquis Luckey, Dexter Mackay, Michael McCartney,

   Clinton Meyer, Jason Miqueli, Robert Nashert, Bobby Gene Nichols, Shane O’Neal, Travis

   Owens, Brian Pearson, Charles Rickman, Thomas Rico, Gilbert Sanders, Jr., Titus Staton,

   Nathan Turner, Jason Vallandingham, Michael Welge, Daniel West, Michael Travis Wyche,

   De'Undre Woodard each as “Named Plaintiffs” assert all causes of action alleged in their

   individual capacities only and are not seeking to serve as class representatives.




                                                    5
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 6 of 48




          16.     Defendant Christian Alcoholics & Addicts in Recovery, Inc. (“C.A.A.I.R.” or

   “CAAIR”) is an Oklahoma corporation, registered as a charitable organization, with its principal

   place of business in Jay, Oklahoma. C.A.A.I.R. does substantial business in this judicial district.

          17.     Defendant Simmons Foods, Inc. (“Simmons”) is an Arkansas, for-profit business

   corporation headquartered in Siloam Springs, Arkansas.         Simmons Foods does substantial

   business in Oklahoma and in this judicial district. Simmons Foods operates a processing plant in

   Fairland, Oklahoma, and contracts for labor with C.A.A.I.R. in Oklahoma. Simmons Foods also

   operates processing plants in Southwest City, Missouri, and Decatur, Arkansas.

          18.     Defendant Simmons Pet Food, Inc. (“Simmons Pet Food”) is an Arkansas for-

   profit business corporation headquartered in Siloam Springs, Arkansas. Simmons Pet Food does

   substantial business in Oklahoma and in this judicial district. Simmons Pet Food maintains

   operations in Fort Gibson, Oklahoma, and contracts for labor with C.A.A.I.R. in Oklahoma.

   Simmons Pet Food also operates a processing plant in Decatur, Arkansas.

          19.     Defendant Janet Wilkerson is a natural person. Ms. Wilkerson is a co-founder of

   C.A.A.I.R. and is C.A.A.I.R.’s chief executive officer.

          20.     Defendant Don Wilkerson is a natural person. Mr. Wilkerson is a co-founder of

   C.A.A.I.R. and is C.A.A.I.R.’s vice president of operations.

          21.     Defendant Louise Dunham is a natural person. Ms. Dunham is a co-founder of

   C.A.A.I.R. and is C.A.A.I.R.’s vice president of finance.

          22.     Defendant Jim Lovell is a natural person.        Mr. Lovell is C.A.A.I.R.’s vice

   president of program management.

          23.     Jurisdiction over Plaintiffs’ FLSA Claims is based on 29 U.S.C. § 216(b) and

   28 U.S.C. § 1331.

          24.     Subject Matter Jurisdiction is also conferred on this Court by 28 U.S.C. §1337


                                                    6
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 7 of 48




   and over Plaintiffs’ federal law claims pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 201, et seq.


          25.     This Court has supplemental subject matter jurisdiction under 28 U.S.C § 1367

   for all claims asserted under the laws of Oklahoma, Missouri, and Arkansas (the “State Law

   Claims”) because these claims are part of the same case and controversy as the federal claims;

   the federal and State Law Claims derive from a common nucleus of operative facts; the State

   Law Claims will not substantially dominate over the federal claims; and exercising supplemental

   jurisdiction will be in the interests of judicial economy, convenience, fairness, and comity.

          26.     Independently, this Court has original subject matter jurisdiction pursuant to the

   Class Action Fairness Act, 28 U.S.C. § 1332, in that the estimated damages involved in this

   action will exceed $5,000,000, there are believed to be more than 100 Proposed Class Members

   in total, some of whom reside in different states from at least one of the Defendants.

          27.     This Court has specific personal jurisdiction for all claims against the Defendants

   because the Defendants have availed themselves of the privileges of conducting business in

   Oklahoma and a substantial portion of the events giving rise to this suit, including the contracting

   and transmission of unlawful labor, occurred in Oklahoma and resulted from Defendants’

   contacts with this forum.

          28.     This Court has general personal jurisdiction for all claims against the Defendants

   because their affiliations with the State of Oklahoma are sufficiently continuous and systematic

   to render the Defendants essentially at home in this state. Further, this Court has general person

   jurisdiction over Defendants C.A.A.I.R., Janet Wilkerson, Don Wilkerson, Rodney Dunham,

   Louise Dunham, and Jim Lovell because C.A.A.I.R. is incorporated and has its principal place of

   business in Oklahoma, and because the individually named Defendants are residents of

   Oklahoma.



                                                    7
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 8 of 48




           29.     Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(2) because a

   substantial part of the events, acts, and or omissions giving rise to the claims asserted in this suit

   occurred in this District.

           30.     Venue is also proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because

   Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet Food are subject to this Court’s

   personal jurisdiction and therefore reside in this District, and because defendant Janet Wilkerson,

   Don Wilkerson, Rodney Dunham, Louise Dunham, and Jim Lovell are natural persons who

   reside in this District.

                                  III.    FACTUAL ALLEGATIONS

           31.     C.A.A.I.R. holds itself out as a long-term residential drug and alcohol recovery

   program. In fact, however, C.A.A.I.R., is not certified as a treatment provider by the Oklahoma

   Department of Mental Health and Substance Abuse Services (“ODMHSAS”), and C.A.A.I.R.

   provides no meaningful treatment for its residents.

           32.     43A Okl. St. § 3-415(A) provides that only facilities certified by the Oklahoma

   Board of Mental Health and Substance Abuse Services (“OBMHSAS”) 1 may provide alcohol

   and drug treatment and rehabilitation services. 2 C.A.A.I.R. does not meet, and has never met,

   the requirements for such certification, and provides virtually nothing in the way of legitimate

   treatment services for its residents, which it calls “clients.”

           33.     In fact, drug and alcohol treatment was never the intended purpose of C.A.A.I.R.

   Rather, C.A.A.I.R. was started by Defendant Janet Wilkerson, a former executive at Peterson



   1
     The OBMHSAS is the governing board of the ODMHSAS. 43A Okl. St. § 2-101(A)(2).
   2
     Similarly, in its Adult Treatment Court Manual, promulgated pursuant to section 471.10(B) of
   the Oklahoma Drug Court Act (22 Okl. St. § 471, et seq.), the ODMHSAS provides that
   treatment agencies utilized by the state’s drug courts must be contracted with the ODMHSAS for
   treatment or be certified by the ODMHSAS.


                                                      8
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 9 of 48




   Farms, Inc. (“Peterson”), a chicken processing company acquired by Simmons in 2008; by

   Rodney Dunnam, also a former executive at Peterson; and by Louise Dunnam, a purported HR

   specialist.   None of these founders had any background in drug and alcohol treatment.

   C.A.A.I.R.’s purpose was and is to provide income to itself and its founders while providing

   cheap labor to third-party agricultural interests affiliated with C.A.A.I.R. C.A.A.I.R.’s business

   model is to locate and control vulnerable persons, many of whom are desperately in need of

   meaningful treatment; compel them to work fulltime for Simmons Foods, Simmons Pet Food,

   and other corporations with whom C.A.A.I.R. contracts; and keep all of their wages. C.A.A.I.R.

   calls this forced labor “treatment” while denying its patients any semblance of actual psychiatric

   or medical care.

           34.     Many residents arrive at C.A.A.I.R. by way of Oklahoma’s drugs courts. This

   stream of forced laborers is procured by C.A.A.I.R.’s uniform misrepresentations that it is a

   legitimate treatment facility.   Once clients are sent to C.A.A.I.R. for supposed treatment,

   C.A.A.I.R. immediately denies them any treatment and instead sends them to work for private

   corporations.   The work performed for these third-parties, including Simmons Foods and

   Simmons Pet Food, is grueling and frequently dangerous.           The Putative Class Members,

   including Named Plaintiffs, who comprise C.A.A.I.R.’s residents regularly work over 40 hours a

   week at Simmons Foods and Simmons Pet Food facilities. They receive no wages for this work,

   let alone premium wages for overtime worked.          Instead, the Simmons Defendants make

   donations to C.A.A.I.R. in return for the free labor and/or pays C.A.A.I.R. a discounted rate for

   the work performed, and C.A.A.I.R. keeps all such compensation.

           35.     Plaintiff Arthur Copeland (“Copeland”) was led to believe, through the mails of

   the United States, in a letter dated January 8, 2016, that C.A.A.I.R. was a drug and alcohol




                                                   9
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 10 of 48




    program offered through Oklahoma’s “drug court”.           Based upon this misrepresentation,

    Copeland agreed to enter the C.A.A.I.R. program, for at least a year, as a condition of probation

    and in lieu of serving prison time. At no time prior to his agreement to enter the C.A.A.I.R.

    program, was it disclosed to Copeland that C.A.A.I.R. was a work camp where he would be

    required, by threat of incarceration, to provide free chicken processing services for Simmons

    without pay. Upon arriving at C.A.A.I.R., Copeland was not allowed to have any contact with

    family for the first 30 days. He was not allowed to have visits with his family for several

    months. Copeland quickly learned that C.A.A.I.R. was not a drug and alcohol rehabilitation

    program, but rather a work camp program, under which he was required to provide free labor for

    Simmons Foods under constant threat of incarceration. Copeland worked on what was called the

    “live hang line” at Simmons Foods. As part of this work, he was expected to hang 60-62

    chickens per minute. He worked full time on the live hand line in a totally dark room except for

    black light. Copeland was eventually “promoted” to position of sharpening knives and scissors of

    other workers who slaughtered the chickens. Copeland suffered a work-related fall at Simmons

    Foods, which caused serious injury and pain and suffering. Despite his injury and need for

    physician care, Copeland was threatened with return to prison if he was unable to work.

    Contrary to the representations upon which he relied, during his time in C.A.A.I.R., Copeland

    never received any professional drug or alcohol counseling/treatment. Rather, he was simply

    part of a full-time work camp labor force who was expected to work full time for Simmons Food,

    without compensation, and with threat of incarceration if he did not complete the one-year

    “program.” Copeland worked for Simmons Foods through C.A.A.I.R.’s work camp for several

    months, without pay. Copeland routinely worked over 40 hours per workweek at Simmons

    Foods.   Without any professional rehabilitation services, Copeland, who suffers from drug




                                                   10
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 11 of 48




    addiction, relapsed and was sent to prison after seven months in C.A.A.I.R., with nothing to

    show for his involuntary servitude.

           36.       Plaintiff David Brandon Spurgin (“Spurgin”) was led to believe, through the mails

    of the United States, that C.A.A.I.R. was a drug and alcohol program offered through

    Oklahoma’s “drug court”. Based upon this misrepresentation, Spurgin agreed to enter the

    C.A.A.I.R. program, for at least a year, as a condition of probation and in lieu of serving prison

    time. At no time prior to his agreement to enter the C.A.A.I.R., was it disclosed to Spurgin that

    C.A.A.I.R. was a work camp where he would be required, by threat of incarceration, to provide

    chicken processing services for Simmons Foods without pay. Upon arriving at C.A.A.I.R.,

    Spurgin was not allowed to have any contact with family for the first 30 days. He was not

    allowed to have visits with his family for several months. Spurgin quickly learned that

    C.A.A.I.R. was not a drug and alcohol rehabilitation program, but rather a work camp program,

    under which he was required to provide free labor for Simmons Foods under constant threat of

    incarceration.    Spurgin worked full-time at the Simmons Foods chicken processing plants

    without compensation under threat of incarceration. Spurgin routinely worked over 40 hours per

    workweek at Simmons Foods. Spurgin was working in a chicken processing plant one night in

    2014 when a metal door crashed down on his head, damaging his spine and leaving him with

    chronic pain, according to medical records. C.A.A.I.R. filed for workers’ compensation on his

    behalf and fraudulently pocketed the $4,500 in insurance payments. Spurgin received nothing.

    Three years later, Spurgin is still in pain and can no longer hold a full-time job.

           37.       Plaintiff Brad (“McGahey”) was led to believe, through the mails of the United

    States, that C.A.A.I.R. was a drug and alcohol rehabilitation program offered through

    Oklahoma’s court system. Though McGahey was not addicted to anything, he was led to believe




                                                     11
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 12 of 48




    that this “rehabilitation” program was his only alternative to serving prison time for violating the

    terms of probation for a receipt of stolen property plea deal. Based upon this misrepresentation,

    McGahey agreed to enter the C.A.A.I.R. program, for at least a year, as a condition of probation

    and in lieu of serving prison time. At no time prior to his agreement to enter the C.A.A.I.R., was

    it disclosed to McGahey that C.A.A.I.R. was a work camp where he would be required, by threat

    of incarceration, to provide chicken processing services for Simmons Foods without pay. Upon

    arriving at C.A.A.I.R., McGahey was not allowed to have any contact with family for the first 30

    days. He was not allowed to have visits with his family for several months. McGahey quickly

    learned that C.A.A.I.R. was not a rehabilitation program, but rather a work camp program, under

    which he was required to provide labor for Simmons Foods, without pay, under constant threat

    of incarceration.   Beginning in 2010, at Simmons Foods, McGahey first went to work in

    evisceration, suctioning guts and blood out of slaughtered chickens speeding past him on metal

    hooks. Then he became a grader, arranging raw breasts, thighs and legs into orderly piles as they

    moved up a conveyor belt to packaging. It was monotonous work. During his time working in

    the processing plants, if McGahey got hurt or worked too slowly, his bosses threatened him with

    prison. McGahey routinely worked over 40 hours per workweek at Simmons Foods. McGahey

    was never paid a dime while working manual labor for the benefit of C.A.A.I.R. and Simmons

    Foods.

             38.   On May 27, 2010, three months into his time at C.A.A.I.R., while working at the

    Simmons processing plant, and while attempting to help an injured co-worker, McGahey’s hand

    got stuck in the conveyor belt. McGahey suffered a “severe crush injury.” The machine smashed

    his hand, breaking several bones and nearly severing a tendon in his wrist. When he finally

    yanked his wrist free, his hand was bent completely backward.            One of C.A.A.I.R.’s top




                                                    12
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 13 of 48




    managers picked McGahey up at the plant and drove him to the local hospital. Doctors took X-

    rays of McGahey’s hand, gave him a splint and ordered him not to work. After returning to the

    C.A.A.I.R. work camp, McGahey suffered in pain, and expected not to work in compliance with

    the doctor’s orders. However, C.A.A.I.R. mandated that he work while injured. The C.A.A.I.R.

    administrators called McGahey lazy and accused him of hurting himself on purpose to avoid

    working. C.A.A.I.R. told him that he had to go back to work – either at Simmons or around the

    campus until his hand healed, which wouldn’t count toward his one-year sentence. “You can

    either work or you can go to prison,” a C.A.A.I.R. administrator told him. McGahey’s hand is

    permanently injured. In 2012, McGahey went to court for workers’ compensation. C.A.A.I.R.

    fought him every step of the way. In court in 2012, the program’s attorneys argued that

    McGahey’s recurring symptoms weren’t the result of the accident in the chicken plant. Suffering

    in constant pain and from depression, McGahey is now addicted to pain medication.

           39.    Plaintiff Brandon Mills (“Mills”) was led to believe, by his probation officer, that

    CAAIR was a legitimate rehabilitation program. Based upon this misrepresentation, Mr.Mills

    agreed to enter the CAAIR. Program as a condition of probation and in lieu of serving prison

    time. At no time prior to his agreement to enter the CAAIR program was it disclosed to Mr.

    Mills that CAAIR was a work camp where he would be required, by threat of incarceration, to

    provide chicken processing services for Simmons Foods without pay. Beginning on February 1,

    2017, Mr. Mills worked at Simmons Foods in Decatur, AR in evisceration, suctioning guts and

    blood out of slaughtered chickens speeding past him on metal hooks. His job title was EVIS

    Tech. He worked 40-45 hours per week at Simmons Foods. On the weekends, CAAIR

    employees forced Mr. Mills (and other CAAIR clients) to perform “community service,” which

    amounted to various manual labor jobs, such as yard work, construction, or repairs, either on the




                                                   13
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 14 of 48




    CAAIR campus or at the homes of CAAIR employees. On one occasion, Mr. Mills complained

    about the compulsory “community service,” and CAAIR dorm manager Shawn Jacobs replied

    that if Mr. Mills didn’t like the work, “he could just go to jail.”

           40.       On at least one occasion, Mr. Mills complained about the working conditions at

    Simmons, and even filled out an incident report detailing his complaints. CAAIR considered

    extending Mr. Mills’ sentence solely for complaining, but ultimately decided not to and simply

    told him to keep his mouth shut. While at CAAIR, Mr. Mills severely injured his ankle. CAAIR

    employees told him to put ice on the ankle and forced him to go to work at Simmons. After his

    shift ended, Mr. Mills could hardly walk due to the swelling and pain in his ankle. Due to the

    obvious severity of the injury, CAAIR sent Mr. Mills to a doctor in Siloam Springs, AR and a

    chiropractic center in Gentry, AR. It was determined that Mr. Mills had torn two tendons in his

    ankle. Instead of permitting Mr. Mills to receive badly-needed treatment for his serious injury,

    CAAIR just allowed Mr. Mills to take two weeks off from work at Simmons, but CAAIR did not

    count those weeks towards Mr. Mills’ court-mandated sentence. Mr. Mills’ family brought him

    an ankle brace since CAAIR refused to provide medical treatment. Mr. Mills ultimately left

    CAAIR in November 2017 because he could not continue to perform strenuous labor seven days

    a week with such a debilitating ankle injury, from which he still suffers complications. Once Mr.

    Mills left CAAIR, he entered the Northeastern Oklahoma Council on Alcoholism (“NOCA”)

    program, where he stayed for ten months. He is now drug and alcohol free due only to his own

    determination.

           41.       Plaintiff Nathan Taylor (“Taylor”) entered the CAAIR program in February 2017

    and left the program in October 2017. During that time, he worked at Simmons Foods in

    Southwest City, MO in the evisceration department, where he removed the guts of chickens. Mr.




                                                      14
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 15 of 48




    Taylor experienced an issue with one of his teeth while at the CAAIR program for which he was

    not permitted to seek dental treatment. As a result, the issue worsened to the point that the tooth

    required extraction. CAAIR took Mr. Taylor to a dentist for the extraction, and when he returned

    to CAAIR, he was punished for missing work and forced to scrub boards at CAAIR all night

    before having to go back to work at Simmons the following morning on hardly any sleep.

           42.     Plaintiff Stanley Shane Alexander (“Alexander”) entered the CAAIR program on

    October 23, 2012 for a brief time until November 2012. He then returned to CAAIR on May 1,

    2013 and was there until he left the program on November 26, 2013. Mr. Alexander worked at

    the Simmons plant in Southwest City, MO in the meat bay as a “meat receiver.” He cleaned the

    backs of semi-trucks that contained chicken. Mr. Alexander became extremely ill on two

    occasions while he was at CAAIR with what is known as the “chicken flu.” Mr. Alexander also

    suffers from various mental illnesses, for which he was provided absolutely no treatment while

    he was at CAAIR.

           43.     Plaintiff Jason Baker (“Baker”) was convinced to join the CAAIR program by Jim

    Lovell in February 2016 and stayed at the program until November 2016, when he was unjustly

    expelled from the program by Jim Lovell for allegedly refusing to take a urinary analysis (“UA”)

    test, which allegation Mr. Baker maintains was completely false. Mr. Baker worked at the

    Simmons plant in Jay, OK for approximately two months in the night sanitation department. He

    also worked at various other private businesses at CAAIR’s demand.

           44.     Plaintiff Craigory Blue (“Blue”) entered the CAAIR program pursuant to a court

    order on October 13, 2013 and was there until he graduated on October 13, 2014. Mr. Blue

    worked for Simmons Foods in Southwest City, MO hanging chickens. Mr. Blue worked under

    constant threats of incarceration if he didn’t follow every order given by CAAIR and Simmons




                                                    15
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 16 of 48




    employees, and therefore he kept his head down and made no complaints during his time at

    CAAIR, despite being forced to live and work in unsanitary conditions.

           45.     Plaintiff Cody Bumpas (“Bumpas”) entered the CAAIR program in January 2013

    upon the recommendation of his probation officer, who told Mr. Bumpas that he would be

    working on a chicken farm and would “make a little money,” a claim that was obviously false.

    Mr. Bumpas stayed at CAAIR until July 2014, and worked at Simmons Foods in Southwest City,

    MO. He hung chickens and performed maintenance. Mr. Bumpas was forced to work at

    Simmons for 16 months in exchange for no wages, and his family was forced to sell personal

    belongings just to be able to afford groceries. The Bumpas family lost their home due to Mr.

    Bumpas not being allowed to earn wages.

           46.     Plaintiff Ryan Cole (“Cole”) was at CAAIR from December 20, 2012 to June 26,

    2013. He had been incarcerated in the Marshall County Jail when Jim Lovell recruited him to

    CAAIR. Lovell claimed that if Mr. Cole entered the CAAIR program, his prison sentence would

    be reduced. While at CAAIR, Mr. Cole worked for Simmons Foods in Southwest City, MO in

    the re-hang and live hang departments. While working at Simmons, Mr. Cole suffered severe

    burns when acid fell on his head. He was treated by a nurse and forced to return to work. He also

    contracted a Staph infection and was ordered to not work for 30 days while he recovered, but

    CAAIR ordered him back to work at Simmons after about two weeks. Mr. Cole was ultimately

    kicked out of the CAAIR program after six months for refusing to allege that another CAAIR

    client was selling drugs to other clients. Mr. Cole did not know whether the client in question

    was actually selling drugs, so he stayed silent, against the wishes of Jim Lovell, who then sent

    Mr. Cole to jail, where he spent four years due to previous charges.

           47.     Plaintiff Caleb Byrd (“Byrd”) entered the CAAIR program on April 28, 2016




                                                   16
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 17 of 48




    upon the recommendation of Clancy Davis, a friend of Jim Lovell and Don and Janet Wilkerson,

    who worked for Addiction Behavior and Health. Mr. Byrd remained at CAAIR until he

    graduated on April 29, 2017. He worked in the meat bay of the Southwest City, MO Simmons

    plant and spent his entire shifts washing out large bins that contained chicken guts and bones.

    Mr. Byrd’s infant son tragically passed away while Mr. Byrd was at CAAIR. Mr. Byrd was

    allowed leave for one day to attend to his son’s funeral services, and then was immediately sent

    back to CAAIR to work for Simmons. CAAIR did not offer Mr. Byrd any type of counseling

    after his son’s death, which resulted in Mr. Byrd falling into a deep depression.

           48.     Plaintiff Steven Cook (“Cook”) was at CAAIR from October 19, 2012 until he

    graduated in July 2013. He worked in the Southwest City, MO Simmons plant stacking frozen

    boxes of chicken. Mr. Cook injured his shoulder while stacking heavy boxes of chicken, but was

    denied any medical treatment for the injury. He still experiences problems with his shoulder to

    this day as a result of the untreated injury he suffered while working for Simmons.

           49.     Plaintiff Joe Cotrone (“Cotrone”) was at CAAIR from May 31, 2011 to

    approximately September 2011. He initially worked for Simmons Foods in Jay, OK on the

    salvage line before being transferred to the Southwest City, MO plant, where he cleaned out

    trucks that had contained unused chicken parts. Mr. Cotrone became extremely ill while working

    for Simmons and had to miss three days of work due to a temperature that reached 103 degrees.

    He was fired from Simmons for missing work, and was therefore discharged from CAAIR. He

    was told he had ten minutes to find a ride and was then sent walking down the highway with his

    belongings in hand.

           50.     Plaintiff Ryan Dorland (“Dorland”) was at CAAIR from April 17, 2014 until he

    graduated on July 7, 2014. Mr. Dorland worked at Simmons Pet Foods in Decatur, AR stacking




                                                    17
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 18 of 48




    50-pound bags of dog food. After four months of stacking bags of dog food, Mr. Dorland was

    promoted to a position where he operated a machine to fill bags with dog food. Mr. Dorland was

    an excellent employee, as evidenced by his promotion, and often filled in for paid Simmons

    employees when they missed a shift for some reason. Mr. Dorland also sprained his ankle while

    he was at CAAIR, but was simply given an ankle brace and sent back to work.

           51.    Plaintiff Patrick Doyle (“Doyle”) was at CAAIR from November 2014 to August

    2015, when he graduated. Mr. Doyle worked at the Simmons plant in Southwest City, MO, and

    was an excellent employee. After stacking boxes of frozen chicken for three months, he was

    promoted to an intake operator, and filled out inventory forms on a computer. Despite being a

    model employee at Simmons, Mr. Doyle was frequently harassed by CAAIR employees, such as

    Jim Lovell and Gary Repuddle. On one occasion, Mr. Doyle was falsely accused of using

    alcohol, and CAAIR charged him $50 for a laboratory test, which Mr. Doyle passed.

           52.    Plaintiff Kenneth Gentry (“Gentry”) was at CAAIR from December 9, 2009 until

    he graduated on September 15, 2010. He worked for Simmons Foods in Southwest City, MO

    hanging chickens for six months until he became injured on the job. After Mr. Gentry became

    injured, he was reassigned as a driver who transported CAAIR clients to their jobs at the various

    Simmons plants in Oklahoma, Arkansas, and Missouri.

           53.    Plaintiff Raphael Grajeda (“Grajeda”) was at CAAIR from October 2014 until

    November 2015. He worked for Simmons Foods in Southwest City, MO emptying chicken guts

    out of trucks and then cleaning the back of the trucks. Mr. Grajeda’s family suffered financial

    difficulties while he was forced to work for 13 months for no wages.

           54.    Plaintiff Michael Greenhaw (“Greenhaw”) was at CAAIR from September 18,

    2012 until he graduated in September 2013. He performed janitorial duties at the Southwest City,




                                                   18
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 19 of 48




    MO Simmons plant. On M. Greenhaw’s first day at CAAIR, CAAIR employee George Maynor

    told the clients that they were “criminals first.” In addition to his janitorial duties at Simmons, M.

    Greenhaw was forced to do yard work and other strenuous manual labor duties on the CAAIR

    grounds. He suffered severe toothaches during his time at CAAIR and after complaining for

    several months, he was finally sent to a dentist in Grove, OK to get a tooth pulled.

           55.     Plaintiff Clinton Harms (“Harms”) was at CAAIR from October 2010 until he

    January 2011. Mr. Harms worked for Simmons Foods in Southwest City, MO sorting chicken

    parts. He severely injured his wrist on the job at Simmons, and was discharged from the CAAIR

    program because the injury rendered him unable to work. Mr. Harms was forced to go to the

    Tulsa County Courthouse with no advance notice to beg his drug court judge to place him in

    another program so he would not have to go to jail. Mr. Harms ultimately was allowed to enter

    the Oxford House.

           56.     Plaintiff Michael Harper (“Harper”) was at CAAIR from September 2013 to

    September 2014. He worked at Simmons Pet Foods in Decatur, AR stacking 50-pound bags of

    dog food and occasionally operating the fork lifts. Mr. Harper never received any drug or alcohol

    treatment or any other counseling while he was at CAAIR.

           57.     Plaintiff Michael Harrell (“Harrell”) was at CAAIR from January 7, 2014 until he

    graduated on February 9, 2015. He worked at the Simmons Pet Foods plant in Siloam Springs,

    AR for three months packaging dog treats until the plant closed. After that, Mr. Harrell worked

    in the sanitation department at the Simmons plant in Jay, OK. Mr. Harrell suffered from a severe

    bout of pneumonia due to the conditions at CAAIR. Further, he made a complaint about the

    conditions when he had only a week left of his sentence, and in response, CAAIR added 30 days

    to his sentence.




                                                     19
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 20 of 48




           58.    Plaintiff Jarret Jones (“Jones”) was at CAAIR from December 2015 until he

    graduated on December 12, 2016. He worked at Simmons Foods in the evisceration department,

    where he removed the guts from chickens.

           59.    Plaintiff Ikaika Kamai (“Kamai”) was at CAAIR from July 2015 until he

    graduated in May 2016. He worked at Simmons Foods in Decatur, AR as a shoulder cutter,

    where he cut chickens on overnight shifts. Mr. Kamai suffered injuries to his hands from cutting

    chicken for 8-10 hours straight in freezing cold rooms. He also became ill with the flu while at

    CAAIR but was forced to work at Simmons while he was sick.

           60.    Plaintiff Marquis Luckey (“Luckey”) was at CAAIR from July 1, 2015 to August

    30, 2015. He worked at Simmons Pet Foods in Decatur, AR stacking 50-pound bags of dog food.

    Mr. Luckey complained that he was unable to perform his duties because he had screws in his

    ankle and could not stand and lift heavy bags of dog food for 12 hours straight. He was told that

    if he kept complaining, he would receive a three-month addition to his sentence. Unable to bear

    the pain in his ankle any longer, Mr. Luckey left CAAIR after two months.

           61.    Plaintiff Clinton Meyer (“Meyer”) was at CAAIR from June 23, 2017 to October

    26, 2017. He worked at Simmons Foods in Decatur, AR on the salvage table. He worked at a

    conveyor belt that carried poultry that had been rejected by the USDA, picking various parts off

    the belt to be salvaged. While Mr. Meyer was at CAAIR, there was a bedbug infestation at the

    CAAIR dorms.

           62.    Plaintiff Jason Miqueli (“Miqueli”) was at CAAIR from August 2016 to May

    2017. He worked at Simmons Foods in Southwest City, MO in the protein division cleaning the

    backs of trucks with acid and power washers. One day, while working at Simmons, a vat of acid

    spilled onto Mr. Miqueli. The rubber gloves that Simmons provided Mr. Miqueli were not




                                                   20
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 21 of 48




    capable of withstanding the acid, which resulted in Mr. Miqueli suffering severe burns to his

    hands, arms, and one of his legs. Mr. Miqueli still suffers from disabilities related to the accident

    and has multiple scars on his body. Two days before Mr. Miqueli was set to graduate from

    CAAIR, he was discharged for allegedly engaging in “horse-play,” which, in reality, consisted of

    another CAAIR client grabbing Mr. Miqueli’s shoulders from behind to congratulate him on

    almost completing the program. This unspeakably unjust event denied Mr. Miqueli the $1000

    “graduation gift” from CAAIR and caused Mr. Miqueli to fall into a deep depression. Since he

    was expelled from CAAIR, Mr. Miqueli has struggled to maintain employment due to both his

    injuries and the mental anguish he suffered at CAAIR, which has caused him multiple relapses.

    Mr. Miqueli is currently homeless and was recently arrested for larceny, for which he pleaded

    guilty, as he was simply trying to keep himself alive. Plaintiff Dwayne Moss (“Moss”) was at

    CAAIR from July 19, 2012 until he graduated in April 2013. He worked at Simmons Foods in

    the salvage department as well as the “second processing” department, where he iced down

    chicken meat and packaged it. While working at Simmons. Mr. Moss began to suffer from stiff

    wrists because of the repetitive work he was forced to perform. He was denied the professional

    medical care that he requested, and instead given ibuprofen and told to “deal with [the pain].”

           63.     Plaintiff Shane O’Neal (“O’Neal”) was at CAAIR from December 30, 2014 to

    December 31, 2015. He worked at Simmons Pet Foods in Decatur, AR stacking 50-pound bags

    of dog food for about six months, until he was promoted to line operator, where he operated a

    machine that filled bags with dog food. Mr. O’Neal worked for 12 months in horrible conditions

    but never complained because he feared being sent to jail or having his sentence at CAAIR

    increased.

           64.     Plaintiff Travis Owens (“Owens”) was at CAAIR from June 2013 to March 2014.




                                                     21
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 22 of 48




    He worked at Simmons Foods in Southwest City, MO on the millwright crew as an assistant to

    welders and painters. Mr. Owens never complained while he was at CAAIR, despite the horrible

    conditions, because he saw that complaining only resulted in punishment from CAAIR and/or

    Simmons.

           65.     Plaintiff Brian Pearson (“Pearson”) was at CAAIR from April 2014 to June 2014.

    A friend of his father’s told him that CAAIR was a rehab but Mr. Pearson had no idea that he

    would be going to a work camp where he would receive no wages. Mr. Pearson left CAAIR after

    approximately three months because he could not stand the conditions and was not facing a

    sentence of incarceration.

           66.     Plaintiff Thomas Rico (“Rico”) was at CAAIR from September 2014 until he

    graduated on July 31, 2016. Mr. Rico mostly worked at Simmons Pet Foods in Decatur, AR

    stacking 50-pound bags of dog food. On his days off, he was also forced to work at the

    Southwest City, MO Simmons plant hanging chickens. Mr. Rico was forced to work for 22

    months for no wages, often working 50 or more hours per week.

           67.     Plaintiff Titus Staton (“Staton”) was at CAAIR from April 2016 until he

    graduated in April 2017. He worked at Simmons Foods in Decatur, AR trimming and pulling the

    guts out of chickens. Mr. Staton injured his elbow due to the repetitive nature of his work, but

    never received any medical treatment while at CAAIR. He still has issues with the injured elbow.

    Mr. Staton also contracted the “chicken flu” several times while working at Simmons through

    CAAIR and became violently ill and causing him significant distress.

           68.     Michael Welge ("Mr. Welge") entered the CAAIR program on April 12, 2013

    through the McClain County Drug Court program until he graduated on April 16, 2014. Mr.

    Welge's drug court sentence was actually due to expire in January 2014, but CAAIR forced him




                                                  22
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 23 of 48




    to stay until April 2014. Mr. Welge worked on the sanitation crew in the Simmons plant in

    Decatur, AR, where he and his crew were tasked with cleaning the entire plant. While Mr. Welge

    resided at CAAIR, bedbugs infested the CAAIR dorms. CAAIR's response to the bedbugs was

    woefully inadequate and Mr. Welge and the other CAAIR clients at the time were forced to

    suffer numerous bites and were constantly anxious due to the bugs.

           69.     C.A.A.I.R.’s mistreatment of its residents does not stop with forced labor for no

    pay. When putative-class-member-workers are injured they are not provided with adequate, or

    often any, medical care and are instead ordered to work while injured. C.A.A.I.R. staff, as well

    as staff at Simmons Foods and Simmons Pet Food facilities, threaten to send the Putative Class

    Members to prison if their work is deemed unsatisfactory or if they complain that they cannot

    work due to injuries. C.A.A.I.R. even files workers compensation claims on behalf of its injured

    residents, and then keeps every penny paid for such claims. Defendant Wilkerson has openly

    admitted to this conduct, publicly stating: “That’s the way it works.” “Yes, we did keep [the

    workers compensation money of clients],” Wilkerson stated. “Right, wrong or indifferent, that’s

    what happened.”

           70.     Defendants are and were joint and co-employers of Plaintiffs and all C.A.A.I.R.

    residents because, inter alia, all Defendants direct, control, and supervise the work performed by

    these employees; these employees’ work is an integral part of the Defendants’ businesses; and

    the Defendants control the employment conditions of these employees.

           71.     Defendants acted in concert to engage in the conduct complained of herein by

    virtue of mutual arrangements and contracts to provide labor for the production of agricultural

    products for commerce, to withhold wages, and to hold Named Plaintiffs and all C.A.A.I.R.

    residents in involuntary servitude.




                                                   23
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 24 of 48




           72.     Defendant Wilkerson is chief executive officer of C.A.A.I.R., which is an

    enterprise engaged in and affecting interstate commerce by virtue of its provision of labor to

    Defendants Simmons Foods and Simmons Pet Food, which manufacture products for interstate

    commerce, and by virtue of its transportation of that labor across state lines. As C.A.A.I.R.’s

    CEO, defendant Wilkerson is employed by and is associated with C.A.A.I.R.. Further, as

    C.A.A.I.R.’s CEO, Ms. Wilkerson is responsible for devising and implementing C.A.A.I.R.

    policy, a fundamental and essential component of which is involuntary servitude, a racketeering

    activity under 18 U.S.C. § 1961.       Defendant Wilkerson therefore conducts the affairs of

    C.A.A.I.R. through a pattern of racketeering activity, which is, in fact, the basis of C.A.A.I.R.’s

    entire business model.

           73.     Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet Food conspire with

    Defendant Wilkerson to engage in this conduct by executing explicit agreements and contracts

    for the provision of involuntary labor, agreeing to withhold wages from C.A.A.I.R. residents,

    transmitting earned wages directly to C.A.A.I.R., receiving labor transported across state lines by

    C.A.A.I.R., and operating businesses which substantially rely on unpaid, unlawful labor.

           74.     The violations of law described herein were and are knowing, intentional, and

    willful. Defendants have engaged, and continue to engage, in the conduct alleged herein by

    systematic, calculated policy.   Defendants are advised by sophisticated and informed legal

    counsel and human resources professionals who were, or should have been, aware of the legal

    requirements violated by the conduct alleged herein. Defendants therefore acted in knowing

    violation of the law.




                                                    24
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 25 of 48




                         IV.     FRCP 23 CLASS ACTION ALLEGATIONS

    A.     Rule 23 Class Definitions

           The Class:

           75.     Proposed Class Representatives seek to represent the following Class with respect

    to the claims of Proposed Class Representatives and the Putative Class Members under Counts 3,

    4, 5, 10, 12, 13, and 14 (the “Class”):

                    All persons who, at any time from November 16, 2009 through
                    the trial date, have performed work at any Simmons Foods or
                    Simmons Pet Food facility while residing at C.A.A.I.R.

           The Oklahoma Wage Claims Subclass:

           76.     Plaintiff Jason Baker seeks to represent the following Subclass with respect to the

    claims of Plaintiffs and the Putative Class Members under Count 11 (the “Oklahoma Wage

    Claims Subclass”):

                    All persons who, at any time from November 16, 2009 through
                    the trial date, have performed work at any Simmons Foods or
                    Simmons Pet Food facility while residing at C.A.A.I.R.


           The Arkansas Wage Claims Subclass:

           77.     Plaintiff Brandon Mills seeks to represent the following Subclass with respect to

    the claims of Plaintiffs and the Putative Class Members under Counts 6 and 7 (the “Arkansas

    Wage Claims Subclass”):

                    All persons who, at any time from November 16, 2009 through
                    the trial date, have performed work at any Simmons Foods or
                    Simmons Pet Food facility in the State of Arkansas while residing
                    at C.A.A.I.R..

           The Missouri Wage Claims Subclass:




                                                   25
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 26 of 48




           78.     Plaintiff Nathan Taylor seeks to represent the following Subclass with respect to

    the claims of Plaintiffs and the Putative Class Members under Counts 8 and 9 (the “Missouri

    Wage Claims Subclass”):

                    All persons who, at any time from November 16, 2009 through
                    the trial date, have performed work at any Simmons Foods or
                    Simmons Pet Food facility in the state of Missouri while residing
                    at C.A.A.I.R..

    B.     Propriety of Certification Under FRCP 23(a)

           Numerosity

           79.     The Class likely includes between 800 and 1,500 Putative Class Members. The

    Oklahoma, Arkansas, and Missouri Subclasses represent a portion of the broader Class. The

    members of the Class and Subclasses are readily identifiable from Defendants’ business records

    and are so numerous that joinder of all members is impracticable.

           Adequacy

           80.     Plaintiffs Copeland, Spurgin, McGahey, Mills, Taylor, and Baker will fairly and

    adequately represent the interests of the Class. Jason Baker will fairly and adequately represent

    the Oklahoma Subclass; Brandon Mills will fairly and adequately represent the Arkansas

    Subclass; and Nathan Taylor will fairly and adequately represent the Missouri Subclass.

    Proposed Class Representatives are members of these classes and were subject to the same

    policies and practices as the other members of the Class. Proposed Class Representatives have

    retained competent and capable attorneys who are experienced trial lawyers with significant

    experience in complex and class action litigation. Proposed Class Representatives and their

    counsel are committed to prosecuting this action vigorously on behalf of the various classes and

    have the financial resources to do so. Neither Proposed Class Representatives nor their counsel

    have interests that are contrary to or that conflict with those of the proposed Class.



                                                     26
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 27 of 48




           Commonality

           81.     There are numerous questions of law and fact common to the Class and the

    Oklahoma, Arkansas, and Missouri Subclasses. These questions include, but are not limited to,

    the following: (1) Whether the practices complained of herein are unlawful; (2) whether the

    practices alleged herein were willful; (3) whether the actions complained of herein constitute

    holding persons to involuntary servitude; and, if so, (4) whether Defendants C.A.A.I.R.,

    Simmons Foods, and Simmons Pet Food conspired with Defendant Wilkerson to conduct the

    affairs of C.A.A.I.R. through a pattern of racketeering activity.

    C.     Propriety of Certification Under FRCP 23(b)(3)

           Predominance

           82.     Questions of law and fact common to class members predominate over any

    questions affecting only individual members. The predominant issues in this litigation will be

    whether the common practices of the Defendants violate the RICO Act, the TVPRA and the laws

    of Oklahoma, Arkansas, and Missouri. Adjudication of these common issues in a single action

    has important and desirable advantages of judicial economy. Moreover, there are no unusual

    difficulties likely to be encountered in the management of this case as a class action.

           Superiority

           83.     The class action mechanism is superior to any alternatives that might exist for the

    fair and efficient adjudication of these claims. Prosecution of this case as a class action will

    permit a large number of injured parties to pursue their common claims in a single forum, at the

    same time, which will promote efficiency, prevent duplication of evidence and efforts, and

    preserve judicial resources and the resources of the parties. A class action will avoid potentially




                                                     27
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 28 of 48




    inconsistent results in numerous individual trials or other judicial actions.     Further, class

    treatment is the only realistic means by which Proposed Class Representatives and the Proposed

    Class Members can effectively litigate against large, well-represented corporate entities like

    Defendants. In the absence of a class action, the Defendants will be unjustly enriched by the

    retention of the fruits and benefits of their unlawful conduct.    A multiplicity of repetitive

    individual actions would also place an enormous burden on the courts.

                                    V.     CAUSES OF ACTION

                                     FIRST CAUSE OF ACTION

                       Failure to Pay Minimum Wages in Violation of the FLSA
                                          29 U.S.C. § 206(a)

            84.     Named Plaintiffs incorporate by reference all preceding paragraphs as though

    fully set forth herein.

            85.     Named Plaintiffs bring this cause of action on their individual behalf against

    Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet Food, Janet Wilkerson, Don

    Wilkerson, and Louise Dunham.

            86.     Named Plaintiffs are or were, at all relevant times, employees engaged in

    commerce or the production of goods for commerce, and are or were employed by enterprises

    (namely, C.A.A.I.R., Simmons Foods, and Simmons Pet Food) engaged in commerce or the

    production of goods for commerce as contemplated by 29 U.S.C. § 206(a) and 207(a).

            87.     Defendants C.A.A.I.R., Simmons Foods, Simmons Pet Food, Janet Wilkerson,

    Don Wilkerson, Rodney Dunham and Louise Dunham are “employers” as that term is defined by

    29 U.S.C. § 203(d); and are “enterprises engaged in commerce or in the production of goods for

    commerce” as that term is defined by 29 U.S.C. § 203(s)(1)(A), including by virtue of respective

    annual gross volumes of sales and business exceeding $500,000.



                                                  28
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 29 of 48




            88.     None of the exemptions from the FLSA’s minimum wage and overtime

    requirements, including those contained in 29 U.S.C. § 213, apply to Named Plaintiffs.

            89.     At all times material herein, the Named Plaintiffs have been entitled to the rights,

    protections, and benefits provided by the FLSA, 29 U.S.C. § 201, et seq.

            90.     As alleged herein, Defendants C.A.A.I.R., Simmons Foods, Simmons Pet Food,

    Janet Wilkerson, Don Wilkerson, Rodney Dunham and Louise Dunham have violated the FLSA,

    including 29 U.S.C. § 206(a), by failing to pay minimum wages.

            91.     As a direct and proximate result of these Defendants’ failure to pay minimum

    wages in violation of the FLSA, Named Plaintiffs have been injured and have sustained

    damages, including lost compensation, in an amount to be proved at trial.

            92.     Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet Food have acted

    neither in good faith nor with reasonable grounds to believe that their actions complied with the

    FLSA. Accordingly, Named Plaintiffs are entitled to recover liquidated damages pursuant to 29

    U.S.C. § 216(b). Alternatively, should the Court find that these Defendants acted in good faith,

    Named Plaintiffs are entitled to an award of pre-judgment interest at the applicable legal rate.

            93.     Accordingly, pursuant to 29 U.S.C. § 216(b), Named Plaintiffs seek, on their

    individual behalf, damages, liquidated damages, interest, attorney’s fees, costs, and such other

    legal and equitable relief as the Court deems just and proper.

                                    SECOND CAUSE OF ACTION

             Failure to Pay Overtime Wages in Violation of the FLSA, 29 U.S.C. § 207(a)

             94.    Named Plaintiffs incorporate by reference all preceding paragraphs as though

    fully set forth herein.

             95.    Named Plaintiffs bring this cause of action on their individual behalf against

    Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet Food, Janet Wilkerson, Don


                                                    29
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 30 of 48




    Wilkerson, and Louise Dunham.

            96.    Named Plaintiffs bring causes of action one and two, pursuant to 29 U.S.C. §

    216(b), on behalf of themselves only and not as a collective action.

            97.    Named Plaintiffs are or were, at all relevant times, employees engaged in

    commerce or the production of goods for commerce, and are or were employed by enterprises

    (namely, C.A.A.I.R., Simmons Foods, and Simmons Pet Food) engaged in commerce or the

    production of goods for commerce as contemplated by 29 U.S.C. § 206(a) and 207(a).

            98.    Defendants C.A.A.I.R., Simmons Foods, Simmons Pet Food, Janet Wilkerson,

    Don Wilkerson, Rodney Dunham and Louise Dunham are “employers” as that term is defined by

    29 U.S.C. § 203(d); and are “enterprises engaged in commerce or in the production of goods for

    commerce” as that term is defined by 29 U.S.C. § 203(s)(1)(A), including by virtue of respective

    annual gross volumes of sales and business exceeding $500,000.

            99.    None of the exemptions from the FLSA’s minimum wage and overtime

    requirements, including those contained in 29 U.S.C. § 213, apply to Named Plaintiffs.

            100. At all times material herein, Named Plaintiffs have been entitled to the rights,

    protections, and benefits provided by the FLSA, 29 U.S.C. § 201, et seq.

            101. As alleged herein, Named Plaintiffs have worked, and continue to work, on a

    regular basis, more than 40 hours a week.

            102. As alleged herein, Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet

    Food have failed to pay Named Plaintiffs any compensation when they work more than 40 hours

    in a week, and have thereby violated the FLSA, including 29 U.S.C. § 207(a).

            103. As a direct and proximate result of these Defendants’ failure to pay overtime

    wages in violation of the FLSA, Named Plaintiffs have been injured and have sustained




                                                    30
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 31 of 48




    damages, including lost compensation, in an amount to be proved at trial.

             104. Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet Food have acted

    neither in good faith nor with reasonable grounds to believe that their actions complied with the

    FLSA. Accordingly, Named Plaintiffs are entitled to recover liquidated damages pursuant to 29

    U.S.C. § 216(b). Alternatively, should the Court find that these Defendants acted in good faith,

    Named Plaintiffs are entitled to an award of pre-judgment interest at the applicable legal rate.

             105. Accordingly, pursuant to 29 U.S.C. § 216(b), Named Plaintiffs seek, on their

    individual behalf, damages, liquidated damages, interest, attorney’s fees, costs, and such other

    legal and equitable relief as the Court deems just and proper.

                                     THIRD CAUSE OF ACTION

                       Violation of the RICO Act, 18 U.S.C. §§ 1961 and 1962(c)

            106.    Named Plaintiffs incorporate by reference all preceding paragraphs as though

    fully set forth herein.

            107.    Named Plaintiffs bring this cause of action on their individual behalf against

    Defendant Janet Wilkerson.

            108.    Proposed Class Representatives bring this cause of action on their individual

    behalf and as class representatives on behalf of the Class against Defendant Janet Wilkerson.

            109.    As alleged herein, Defendant Janet Wilkerson has conducted the affairs of

    C.A.A.I.R. through a pattern of racketeering activity (namely, holding persons in involuntary

    servitude) in violation of 18 U.S.C. § 1962(c).

            110.    As a direct and proximate result of this conduct, Named Plaintiffs and the

    members of the Class have been injured in an amount to be proved at trial.

            111.    Accordingly, pursuant to 18 U.S.C. § 1964(c), Named Plaintiffs, on their

    individual behalf, seek treble damages, attorney’s fees, and costs.


                                                      31
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 32 of 48




            112.    Also, accordingly, pursuant to 18 U.S.C. § 1964(c), Proposed Class

    Representatives, on their individual behalf and as class representatives on behalf of the Class

    seek treble damages, attorney’s fees, and costs.

                                    FOURTH CAUSE OF ACTION

                       Violation of the RICO Act, 18 U.S.C. §§ 1961 and 1962(d)

            113.    Named Plaintiffs incorporate by reference all preceding paragraphs as though

    fully set forth herein.

            114.    Named Plaintiffs bring this cause of action on their individual behalf against

    Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet Food.

            115.    Proposed Class Representatives bring this cause on their individual behalf and as

    class representatives on behalf of the Class against Defendants C.A.A.I.R., Simmons Foods, and

    Simmons Pet Food.

            116.    As alleged herein, Defendant Janet Wilkerson has conducted the affairs of

    C.A.A.I.R. through a pattern of racketeering activity (namely, holding persons in involuntary

    servitude) in violation of 18 U.S.C. § 1962(c).

            117.    As alleged herein, Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet

    Food have conspired with Defendant Wilkerson in this conduct in violation of 18 U.S.C. §

    1962(d).

            118.    As a direct and proximate result of this conduct, Named Plaintiffs and the

    members of the Class have been injured in their person and/or property.

            119.    Accordingly, pursuant to 18 U.S.C. § 1964(c), Named Plaintiffs, on their

    individual behalf, seek treble damages, attorney’s fees, and costs.

            120.    Also, accordingly, pursuant to 18 U.S.C. § 1964(c), Proposed Class

    Representatives, on their individual behalves and as class representatives on behalf of the the


                                                       32
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 33 of 48




    Class seek treble damages, attorney’s fees, and costs.

                                     FIFTH CAUSE OF ACTION

                      Violation of Oklahoma Law Prohibiting Human Trafficking
                                    21 O.S. § 748 and 21 O.S. § 748.2

             121.   Named Plaintiffs incorporate by reference all preceding paragraphs as though

    fully set forth herein.

             122.   Named Plaintiffs bring this cause of action on their individual behalf against

    Defendants C.A.A.I.R., Simmons Foods, Simmons Pet Food, Janet Wilkerson, Don Wilkerson,

    Louise Dunham and Jim Lovel.

             123.   Proposed Class Representatives bring this cause of action on their individual

    behalf and as class representatives on behalf of the Class against Defendants C.A.A.I.R.,

    Simmons Foods, Simmons Pet Food, Janet Wilkerson, Don Wilkerson, Louise Dunham and Jim

    Lovel.

             124.   Defendants enticed, harbored, maintained, transported, provided or obtained

    Named Plaintiffs and Putative Class Members through deception, force, fraud, threat or coercion

    for the purposes of engaging named Plaintiffs and Putative Class Members in labor.

             125.   Defendants benefited financially from participation in a venture that has engaged

    in an act of trafficking Named Plaintiffs and Putative Class Members for labor.

             126.   Named Plaintiffs and Putative Class Members suffered harm due to the illegal

    acts of Defendants.

             127.   As a direct and proximate result of this conduct, Named Plaintiffs and the

    members of the Class have been injured in an amount to be proved at trial.

             128.   The conduct of Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet Food

    as alleged herein has resulted in serious damage to the public welfare; has resulted in substantial



                                                    33
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 34 of 48




    profit to Defendants in excess of $10,000,000; has been ongoing for an extended period

    exceeding eight years; was undertaken with the full knowledge of Defendants; and was

    perpetrated by a substantial number of Defendants’ employees.

            129.    Accordingly, pursuant to 21 O.S. § 748.2(B), Named Plaintiffs, on their

    individual behalf, seek actual damages, punitive damages, attorney’s fees, and costs.

            130.    Also accordingly, pursuant to 21 O.S. § 748.2(B), Proposed                   Class

    Representatives, on their individual behalf and as class representatives on behalf of the Class

    seek actual damages, punitive damages, attorney’s fees, and costs.


                                      SIXTH CAUSE OF ACTION

                     Failure to Pay Minimum Wages in Violation of Arkansas Law
                                         A.C.A. § 11-4-210(a)

            131.    Named Plaintiffs incorporate by reference all preceding paragraphs as though

    fully set forth herein.

            132.    Named Plaintiffs bring this cause of action on their individual behalf against

    Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet Food.

            133.    Plaintiff Brandon Mills brings this cause of action on his individual behalf and as

    class representatives on behalf of the Arkansas Wage Claims Subclass against Defendants

    C.A.A.I.R., Simmons Foods, and Simmons Pet Food.

            134.    As alleged herein, Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet

    Foods have failed to pay Named Plaintiffs and the Members of the Arkansas Wage Claims

    Subclass minimum wages in violation of A.C.A. § 11-4-210(a).

            135.    As a direct and proximate result of this conduct, Named Plaintiffs and the

    members of the Arkansas Claims Subclass have been injured in an amount to be proved at trial.




                                                    34
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 35 of 48




             136.   Accordingly, pursuant to A.C.A. § 11-4-218(a), Named Plaintiffs, on their

    individual behalf, seek damages, liquidated (double) damages, attorney’s fees, and costs .

             137.   Also accordingly, pursuant to A.C.A. § 11-4-218(a), Plaintiff Brandon Mills, on

    his individual behalf and as class representatives on behalf of the Arkansas Wage Claims

    Subclass seeks damages, liquidated (double) damages, attorney’s fees, and costs.


                                   SEVENTH CAUSE OF ACTION

                     Failure to Pay Overtime Wages in Violation of Arkansas Law
                                         A.C.A. § 11-4-211(a)

             138.   Named Plaintiffs incorporate by reference all preceding paragraphs as though

    fully set forth herein.

             139.   Named Plaintiffs bring this cause of action on their individual behalf against

    Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet Food.

             140.   Plaintiff Brandon Mills brings this cause of action on his individual behalf and as

    class representatives on behalf of the Arkansas Wage Claims Subclass against Defendants

    C.A.A.I.R., Simmons Foods, and Simmons Pet Food.

             141.   As alleged herein, Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet

    Foods have failed to pay Named Plaintiffs and the Members of the Arkansas Wage Claims

    Subclass overtime wages in violation of A.C.A. § 11-4-211(a).

             142.   As a direct and proximate result of this conduct, Named Plaintiffs and the

    Members of the Arkansas Wage Claims Subclass have been injured in an amount to be proved at

    trial.

             143.   Accordingly, pursuant to A.C.A. § 11-4-218(a), Named Plaintiffs, on their

    individual behalf, seek damages, liquidated (double) damages, attorney’s fees, and costs.

             144.   Also accordingly, pursuant to A.C.A. § 11-4-218(a), Plaintiff Brandon Mills, on


                                                    35
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 36 of 48




    his individual behalf and as class representatives on behalf of the Arkansas Wage Claims

    Subclass seeks damages, liquidated (double) damages, attorney’s fees, and costs.



                                    EIGHTH CAUSE OF ACTION

                     Failure to Pay Minimum Wages in Violation of Missouri Law
                                         § 290.502 R.S.Mo.

             145.   Named Plaintiffs incorporate by reference all preceding paragraphs as though

    fully set forth herein.

             146.   Named Plaintiffs bring this cause of action on their individual behalf against

    Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet Food.

             147.   Plaintiff Nathan Taylor brings this cause of action on his individual behalf and as

    class representative on behalf of the Missouri Wage Claims Subclass against Defendants

    C.A.A.I.R., Simmons Foods, and Simmons Pet Food.

             148.   As alleged herein, Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet

    Foods have failed to pay Named Plaintiffs and the Members of the Missouri Wage Claims

    Subclass minimum wages in violation of § 290.502 R.S.Mo.

             149.   As a direct and proximate result of this conduct, Named Plaintiffs and the

    members of the Missouri Wage Claims Subclass have been injured in an amount to be proved at

    trial.

             150.   Accordingly, pursuant to § 290.527 R.S.Mo., Named Plaintiffs, on their

    individual behalf, seek damages, liquidated (double) damages, attorney’s fees, and costs.

             151.   Also accordingly, pursuant to § 290.527 R.S.Mo., Plaintiff Brandon Mills, on his

    individual behalf and as class representative on behalf of the Missouri Wage Claims Subclass

    seeks damages, liquidated (double) damages, attorney’s fees, and costs.



                                                    36
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 37 of 48




                                     NINTH CAUSE OF ACTION

                     Failure to Pay Overtime Wages in Violation of Missouri Law
                                          § 290.505 R.S.Mo.

             152.   Named Plaintiffs incorporate by reference all preceding paragraphs as though

    fully set forth herein.

             153.   Named Plaintiffs bring this cause of action on their individual behalf against

    Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet Food.

             154.   Plaintiff Brandon Mills brings this cause of action on his individual behalf and as

    class representative on behalf of the Missouri Wage Claims Subclass against Defendants

    C.A.A.I.R., Simmons Foods, and Simmons Pet Food.

             155.   As alleged herein, Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet

    Foods have failed to pay Named Plaintiffs and the Members of the Missouri Wage Claims

    Subclass overtime wages in violation of § 290.505 R.S.Mo.

             156.   As a direct and proximate result of this conduct, Named Plaintiffs and the

    Members of the Missouri Wage Claims Subclass have been injured in an amount to be proved at

    trial.

             157.   Accordingly, pursuant to § 290.527 R.S.Mo., Named Plaintiffs, on their

    individual behalf, seek damages, liquidated (double) damages, attorney’s fees, and costs.

             158.   Also accordingly, pursuant to § 290.527 R.S.Mo., Plaintiff Brandon Mills, on his

    individual behalf and as class representative on behalf of the Missouri Wage Claims Subclass

    seeks damages, liquidated (double) damages, attorney’s fees, and costs.

                                     TENTH CAUSE OF ACTION

                       Unjust Enrichment in Violation of Missouri Common Law

             159.   Named Plaintiffs incorporate by reference all preceding paragraphs as though

    fully set forth herein.


                                                    37
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 38 of 48




          160.      Named Plaintiffs bring this cause of action on their individual behalf against

    Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet Food.

          161.      Proposed Class Representatives brings this cause of action on their individual

    behalf and as class representatives on behalf of the Class against Defendants C.A.A.I.R.,

    Simmons Foods, and Simmons Pet Food.

           162.     As alleged herein, Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet

    Food have failed to pay Named Plaintiffs and the Class wages for their hours worked.

           163.     As a result of this conduct, Named Plaintiffs and the Class were forced to forfeit

    money for the benefit of these Defendants, and these Defendants thus knowingly and willingly

    obtained monetary benefits to which they were not entitled.

           164.     Under these circumstances, it would be inequitable for these Defendants to retain

    these monetary benefits at the expense of Named Plaintiffs and the Class.

           165.     By engaging in this conduct, Defendants C.A.A.I.R., Simmons Foods, and

    Simmons Pet Foods have been unjustly enriched at the expense of Named Plaintiffs and the

    Class, and are required, in equity and good conscience, to compensate Named Plaintiffs and the

    Class for harm suffered as a result of these actions.

           166.     As a direct and proximate result of this unjust enrichment, Named Plaintiffs and

    the Class have suffered injury and are entitled to reimbursement, restitution, and disgorgement of

    the benefit conferred on Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet Foods by

    Named Plaintiffs and the Class.

                                   ELEVENTH CAUSE OF ACTION

                  Violation of Oklahoma Protection of Labor Act 40 O.S. § 161, et seq.
                                                 and
                         Oklahoma Minimum Wage Act, 40 O.S. § 197.1, et seq.




                                                     38
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 39 of 48




            167.    Named Plaintiffs incorporate by reference all preceding paragraphs as though

    fully set forth herein.

            168.    Named Plaintiffs bring this cause of action on their individual behalf against

    Defendants C.A.A.I.R., Simmons Foods, Simmons Pet Food, Janet Wilkerson, Don Wilkerson,

    Louise Dunham and Jim Lovel.

            169.    Plaintiff Jason Baker brings this cause of action on his individual behalf and as

    class representative on behalf of the Oklahoma Wage Claims Subclass against Defendants

    C.A.A.I.R., Simmons Foods, Simmons Pet Food, Janet Wilkerson, Don Wilkerson, Louise

    Dunham and Jim Lovel.

            170.    Defendants are employers covered by and subject to the Oklahoma Protection of

    Labor Act, 40 O.S. § 161, et seq. and the Oklahoma Minimum Wage Act, 40 O.S. § 197.1, et

    seq.

            171.    Defendants had a statutory duty under Oklahoma law to compensate Named

    Plaintiff and Members of the Oklahoma Wage Claims Subclass at a regular hourly wage for all

    hours worked.

            172.    Defendants’ failure to pay all wages due to Named Plaintiff and Members of the

    Oklahoma Wage Claims Subclass was willful. More specifically, Defendant’s wrongful acts

    violate 40 O.S. § 165.3 (B). 3

            173.    Defendants’ willful failure to pay all wages due to Named Plaintiff and Members

    of the Oklahoma Wage Claims Subclass, in violation of 40 O.S. § 165.3 and 40 O.S. § 197.9,


    3
      B. “If an employer fails to pay an employee wages as required under subsection A of this
    section, such employer shall be additionally liable to the employee for liquidated damages in the
    amount of two percent (2%) of the unpaid wages for each day upon which such failure shall
    continue after the day the wages were earned and due if the employer willfully withheld wages
    over which there was no bona fide disagreement; or in an amount equal to the unpaid wages,
    whichever is smaller….”


                                                   39
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 40 of 48




    permits Named Plaintiff and Members of the Oklahoma Claims Subclass to recover liquidated

    damages in addition to their unpaid wages, penalties, interest, expenses, reasonable attorneys’

    fees and costs.

                                     TWELFTH CAUSE OF ACTION

                                    Forced Labor in Violation of the
                    Trafficking Victims Protection Reauthorization Act ("TVPRA")
                                        18 U.S.C. §§ 1589(a), 1595

             174.     Named Plaintiffs incorporate by reference all preceding paragraphs as though

    fully set forth herein.

             175.     Named Plaintiffs bring this cause of action on their individual behalf against

    Defendants C.A.A.I.R., Simmons Foods, Simmons Pet Food, Janet Wilkerson, Don Wilkerson,

    Louise Dunham and Jim Lovel.

             176.     Proposed Class Representatives bring this cause of action on their individual

    behalf and as class representatives on behalf of the Class against Defendants C.A.A.I.R.,

    Simmons Foods, Simmons Pet Food, Janet Wilkerson, Don Wilkerson, Louise Dunham and Jim

    Lovel.

             177.     Named Plaintiffs and the Class bring this claim for relief under the private cause

    of action for violation of the TVPRA (§ 1589(a)), which prohibits forced labor.

             178.     Under 18 U.S.C. § 1589(a), it is unlawful to "knowingly provid[e] or obtain[] the

    labor or services of a person ... (1) by means of force, threats of force, or threats of physical

    restraint to that person or another person; (2) by means of serious harm or threats of serious harm

    to that person or another person; (3) by means of the abuse or threatened abuse of law or legal

    process; or (4) by means of any scheme, plan, or pattern intended to cause the person to believe




                                                      40
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 41 of 48




    that, if that person did not perform such labor or services, that person or another person would

    suffer serious harm or physical restraint."

          179.     As alleged herein, the Defendants held Named Plaintiffs and Members of the

    Class in a state of forced labor, under false pretenses of a “rehabilitation” program, forcing them

    to work full time at Simmons Foods’ poultry processing plants, without pay, and under constant

    threat of abuse of law or legal process; and/or a scheme, plan, or pattern intended to cause

    Named Plaintiffs and Members of the Class to believe that if they did not perform the labor or

    services, they would suffer serious harm, including psychological, financial, or reputational

    harm, or incarceration, in violation of the forced labor provision of the TVPRA, 18 U.S.C. §

    1589(a).

          180.     Defendants executed a scheme, plan, or pattern (i.e., a forced labor camp billed as

    a drug and alcohol rehabilitation program) intended to cause Named Plaintiffs and Members of

    the Class to believe that if they did not continue to work for Defendants, they would suffer

    serious harm by threats of incarceration and by controlling their living conditions. Such a scheme

    is prohibited by 18 U.S.C. § 1589(a)(1) and (2).

          181.     Under 18 U.S.C. § 1589(b), it is unlawful to “knowingly benefit[], financially or

    by receiving anything of value, from participating in a venture which has engaged in the

    providing or obtaining of labor or services by any of the means described in subsection (a),

    knowing or in reckless disregard of the fact that the venture has engaged in the providing or

    obtaining of labor or services by any such means.”

          182.     As alleged herein, Defendants knowingly benefited, financially or by receiving

    something of value, from participation in a venture that violated 18 U.S.C. § 1589(a), knowing or

    in reckless disregard of the fact that the venture was engaging in activity that violated § 1589(a).




                                                     41
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 42 of 48




           183.     C.A.A.I.R. benefitted financially by receiving funding from Simmons Foods and

    others in connection with its maintenance of an illegal forced labor program. Simmons Foods

    benefitted financially from this enterprise by utilizing the cheap and captive, and unlawful, work

    force provided by C.A.A.I.R.

           184.     The TVPRA civil claims for relief are brought pursuant to 18 U.S.C. § 1595.

           185.     As a direct and proximate result of these actions, Named Plaintiffs and Members

    of the Class have suffered economic and non-economic damages.

           186.     Named Plaintiffs are therefore entitled to recover damages to account for the full

    value of their losses, including but not limited to personal injury, pain and suffering, emotional

    distress, lost wages, punitive damages, and other losses suffered as a proximate result of

    Defendants' conduct, and reasonable attorneys' fees for Defendants' wrongful conduct.

           187.     Proposed Class Representatives and Members of the Class are therefore entitled

    to recover damages to account for the value of their lost wages suffered as a proximate result of

    Defendants' conduct, and reasonable attorneys' fees for Defendants' wrongful conduct.



                                 THIRTEENTH CAUSE OF ACTION

                              Involuntary Servitude in Violation of TVPRA
                                       18 U.S.C. §§ 1584 and 1595

            188.    Named Plaintiffs incorporate by reference all preceding paragraphs as though

    fully set forth herein.

           189.     Named Plaintiffs bring this cause of action on their individual behalf against

    Defendants C.A.A.I.R., Simmons Foods, Simmons Pet Food, Janet Wilkerson, Don Wilkerson,

    Louise Dunham and Jim Lovel.

           190.     Proposed Class Representatives bring this cause of action on their individual


                                                    42
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 43 of 48




    behalves and as class representatives on behalf of the Class against Defendants C.A.A.I.R.,

    Simmons Foods, Simmons Pet Food, Janet Wilkerson, Don Wilkerson, Louise Dunham and Jim

    Lovel.

             191.   Named Plaintiffs and Members of the Class bring this claim for relief under the

    private cause of action for violation of the TVPRA (§ 1584), which prohibits involuntary

    servitude.

             192.   Under 18 U.S.C. § 1584(a), it is unlawful to "knowingly and willfully hold[] to

    involuntary servitude or sell[] into any condition of involuntary servitude, any other person for

    any term, or bring[] within the United States any person so held."

             193.   "Involuntary servitude" includes "a condition of servitude induced by means of...

    any scheme, plan, or pattern intended to cause a person to believe that, if the person did not enter

    into or continue in such condition, that person or another person would suffer serious harm or

    physical restraint; or... the abuse or threatened abuse of the legal process." 22 U.S.C. § 7102(5).

             194.   As alleged herein, the Defendants held Named Plaintiffs and Members of the

    Class in involuntary servitude, under false pretenses of a “rehabilitation” program, forcing them

    to work full time at Simmons Foods’ poultry processing plants, without pay, and under constant

    threat of serious harm, including incarceration.

             195.   Defendants' threats and coercion caused Named Plaintiffs and Members of the

    Class to reasonably believe that they had no alternative but to continue to work for Defendants.

             196.   The TVPRA civil claims for relief are brought pursuant to 18 U.S.C. § 1595.

             197.   As a direct and proximate result of these actions, Named Plaintiffs and Members

    of the Class have suffered economic and non-economic damages.




                                                       43
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 44 of 48




           198.     Named Plaintiffs are therefore entitled to recover damages to account for the full

    value of their losses, including but not limited to personal injury, pain and suffering, emotional

    distress, lost wages, punitive damages, and other losses suffered as a proximate result of

    Defendants' conduct, and reasonable attorneys' fees for Defendants' wrongful conduct.

           199.     Proposed Class Representatives and Members of the Class are therefore entitled

    to recover damages to account for the value of their lost wages suffered as a proximate result of

    Defendants' conduct, and reasonable attorneys' fees for Defendants' wrongful conduct.


                                FOURTEENTH CAUSE OF ACTION

       Trafficking with Respect to Peonage, Slavery, Involuntary Servitude, or Forced Labor
                       in Violation of the TVPRA 18 U.S.C. §§ 1590 and 1595

            200.    Named Plaintiffs incorporate by reference all preceding paragraphs as though

    fully set forth herein.

           201.     Named Plaintiffs bring this cause of action on their individual behalf against

    Defendants C.A.A.I.R, Janet Wilkerson, Don Wilkerson, Louise Dunham and Jim Lovel.

            202.    Proposed Class Representatives bring this cause of action on their individual

    behalves and as class representatives on behalf of the Class against Defendants Janet Wilkerson,

    Don Wilkerson, Louise Dunham and Jim Lovel.

            203.    Under 18 U.S.C. § 1590(a), it is unlawful to "knowingly recruit[],

    harbor[],transport[], provide[], or obtain[] by any means, any person for [peonage, slavery,

    involuntary servitude, or forced labor]."

            204.    As alleged herein, the Defendants C.A.A.I.R, Janet Wilkerson, Don Wilkerson,

    Louise Dunham, and Jim Lovell knowingly recruited, harbored, transported, provided and/or

    obtained Named Plaintiffs and Members of the Class, bringing them to the C.A.A.I.R. facility,



                                                    44
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 45 of 48




    under false pretenses of a “rehabilitation” program, for the purpose of involuntary servitude and

    forced labor in violation of the trafficking provision of the TVPRA, 18 U.S.C. § 1590(a).

           205.    As alleged herein, Defendants C.A.A.I.R, Janet Wilkerson, Don Wilkerson,

    Louise Dunham, and Jim Lovell attempted to and did violate the prohibitions against involuntary

    servitude and forced labor set forth in 18 U.S.C. §§ 1584(a) and 1589(a) and (b).

           206.    The TVPRA civil claims for relief are brought pursuant to 18 U.S.C. § 1595.

           207.    As a direct and proximate result of these actions, Named Plaintiffs and Members

    of the Class have suffered economic and non-economic damages.

           208.    Named Plaintiffs and Members of the Class are therefore entitled to recover

    damages in an amount to be proven at trial, including attorneys' fees.

          209.     Named Plaintiffs are therefore entitled to recover damages to account for the full

    value of their losses, including but not limited to personal injury, pain and suffering, emotional

    distress, lost wages, punitive damages, and other losses suffered as a proximate result of

    Defendants' conduct, and reasonable attorneys' fees for these Defendants' wrongful conduct.

           210.    Proposed Class Representatives and Members of the Class are therefore entitled

    to recover damages to account for the value of their lost wages suffered as a proximate result of

    Defendants' conduct, and reasonable attorneys' fees for these Defendants' wrongful conduct.

                                   VII.    PRAYERS FOR RELIEF

           WHEREFORE, Named Plaintiffs, on behalf of themselves, pray for relief for

    Defendants’ FLSA violations as follows:

           211.    Declaratory judgment that the practices complained of herein are unlawful under

    the FLSA;

           212.    An award of unpaid minimum and overtime wages and liquidated damages to be




                                                    45
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 46 of 48




    paid by Defendants C.A.A.I.R., Simmons Foods, and Simmons Pet Food to Named Plaintiffs;

             213.   Costs and expenses of this action, including reasonable expert and attorney’s fees;

             214.   Pre-judgment and post-judgment interest, as provided by law; and

             215.   All further legal and equitable relief deemed necessary, just, and proper by this

    Court.

             FURHTER WHEREFORE, Named Plaintiffs, on behalf of themselves, and Proposed

    Class Representatives on behalf of themselves and all Putative Class Members, pray for relief as

    follows:

             216.   Certification of the Class and the Arkansas, Missouri, and Oklahoma Wage

    Claims Subclasses pursuant to FRCP 23;

             217.   Designation of Proposed Class Representatives as class representatives of the

    Class, and the Arkansas, Missouri, and Oklahoma Wage Claims Subclasses as follows:

                    A) Plaintiffs Copeland, Spurgin, McGahey, Taylor, Mills, and Baker as class

                       representatives of the Class,

                    B) Plaintiff Brandon Mills as class representative of the Arkansas Wage Claims

                       Subclass,

                    C) Plaintiff Nathan Taylor as class representative of the Missouri Wage Claims

                       Subclass

                    D) Plaintiff Jason Baker as class representative of the Oklahoma Wage Claims

                       Subclass;

             218.   That Defendants, at their own expense, be ordered to provide full and adequate

    notice as required in class actions to all Putative Class Members;

             219.   That Defendants be ordered to pay all amounts owed to the Named Plaintiffs




                                                       46
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 47 of 48




    arising out of the actions complained of herein, including unpaid wages, economic and non-

    economic damages, statutory penalties, liquidated damages, punitive damages, interest, and

    costs;

             220.   That Defendants be ordered to pay all amounts owed to the Putative Class

    Members arising out of the actions complained of herein, including unpaid wages, economic

    damages, statutory penalties, liquidated damages, interest, and costs;

             221.   That this Court determine, and provide declaratory judgment, that the practices

    complained of herein were done willfully, knowingly, and intentionally;

             222.   For attorney’s fees as provided by statutory and common law;

             223.   For such other legal and equitable relief as the Court may deem just and proper.

             Named Plaintiffs and Putative Class Members reserve the right to amend their demand

    for judgment as new information is discovered during the course of this case.


                                                  Respectfully submitted,


                                                   /s/ Mark A. Smith
                                                   Mark A. Smith, OBA #31231
                                                   Caruso Law Firm, P.C.
                                                   1325 East 15th Street, Suite 201
                                                   Tulsa, Oklahoma 74120
                                                   (918) 583-5900 phone
                                                   (918) 583-5902 fax
                                                   msmith@carusolawfirm.com

                                                   Daniel E. Smolen, OBA #19943
                                                   David A. Warta, OBA #20361
                                                   Robert M. Blakemore, OBA #18656
                                                   SMOLEN & ROYTMAN, PLLC
                                                   701 S. Cincinnati Ave.
                                                   Tulsa, OK 74119
                                                   Phone (918) 585-2667
                                                   Fax (918) 585-2669
                                                   danielsmolen@ssrok.com



                                                    47
Case 4:17-cv-00564-JFH-JFJ Document 193 Filed in USDC ND/OK on 07/07/20 Page 48 of 48




                                                  davidwarta@ssrok.com
                                                  bobblakemore@ssrok.com

                                                 Attorneys for Plaintiffs


                                    CERTIFICATE OF SERVICE

          I hereby certify that on the 7th day of July 2020, I electronically transmitted the attached
    document to the Clerk of the Court using the ECF System for filing.

                                                 /s        Mark A. Smith




                                                      48
